    Case 6:18-bk-15514-WJ                         Doc 48 Filed 05/04/21 Entered 05/04/21 08:42:47                                                   Desc
                                                  Main Document     Page 1 of 10



Attorney or Party Name, Address, Telephone & FAX Numbers, State Bar No. &         FOR COURT USE ONLY
Email Address

Misty Perry Isaacson, CA SBN 193204
PAGTER AND PERRY ISAACSON
525 N. Cabrillo Park Drive, Suite 104
Santa Ana, California 92701
Telephone: (714) 541-6072
Facsimile: (714) 541-6897
Email: misty@ppilawyers.com




    Debtor(s) appearing without an attorney
    Attorney for Chapter 7 Trustee, Karl T. Anderson

                                            UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA – RIVERSIDE DIVISION

In re:
                                                                                  CASE NO.: 6:18-bk-15514-WJ

                                                                                  CHAPTER:            7

          ROGER FRANK WILSON AND
          ERNEST DEAN SPIELMAN,                                                   NOTICE OF MOTION AND MOTION UNDER
                                                                                  LBR 2016-2 FOR APPROVAL OF CASH
                                                                                  DISBURSEMENTS BY THE TRUSTEE;
                                                                                  OPPORTUNITY TO REQUEST HEARING; AND
                                                                                  DECLARATION OF TRUSTEE



                                                                                       [No hearing unless requested under LBR 9013-1(o)]

                                                                   Debtor(s).

TO PARTIES IN INTEREST:

PLEASE TAKE NOTICE that the duly-appointed chapter 7 trustee has filed the following motion for court approval of the trustee's
request to make cash disbursements. The court may grant the motion authorizing expenditure of estate funds without a hearing
unless you file with the court and serve upon the trustee and the United States trustee a written objection to the motion explaining
all of the reasons for the opposition WITHIN 14 DAYS AFTER THE DATE OF SERVICE OF THIS NOTICE OF MOTION AND
MOTION, plus 3 additional days if you were served by mail or pursuant to F.R.Civ.P. 5(b)(2)(D) or (F). If an objection is timely
filed, the trustee will set the matter for hearing and notify you of the date and time of the hearing. Failure to object may be deemed
consent to interim authorization of the expenses requested by the trustee.

The trustee moves for an order authorizing cash disbursements from property of the estate as follows:

         1. A brief summary of the case is attached as Exhibit A.

         2. The estimated date for submitting a final report is July 2021 .
                This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 1         F 2016-2.2. MOTION.TRUSTEE. DISBURSE
    Case 6:18-bk-15514-WJ                         Doc 48 Filed 05/04/21 Entered 05/04/21 08:42:47                                                   Desc
                                                  Main Document     Page 2 of 10


         3. Cash disbursements period: June 29, 2018 to May 28, 2021.

         4. A detailed analysis and justification of the trustee’s expenses is included in Exhibit B.

         5. Final approval of all expenditures will be sought when the trustee files a Final Account and Report (including those
         paid in accordance with LBR 2016-2).

           Date: May 3, 2021                                                 /s/ Misty Perry Isaacson
                                                                             Signature of the chapter 7 trustee or the trustee's attorney
                                                                             Misty Perry Isaacson
                                                                             Printed name of the chapter 7 trustee or the trustee's attorney




                This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                              Page 2                 F 2016-2.2. MOTION.TRUSTEE. DISBURSE
Case 6:18-bk-15514-WJ   Doc 48 Filed 05/04/21 Entered 05/04/21 08:42:47   Desc
                        Main Document     Page 3 of 10
    Case 6:18-bk-15514-WJ                         Doc 48 Filed 05/04/21 Entered 05/04/21 08:42:47                                                   Desc
                                                  Main Document     Page 4 of 10

                                                                    EXHIBIT "A"


SUMMARY/STATUS OF CASE:

This cash disbursement motion is filed pursuant to LBR 2016-2 of the United States Bankruptcy
Court, Central District of California.

       This case was commenced by the filing of a voluntary Chapter 7 petition by the Debtor on
June 29, 2018 (the “Petition Date”). Prior to the section 341(a) meeting of creditors, the Trustee
was contacted by a third party who notified him that Wilson was involved in a serious automobile
accident prior to the Petition Date (the “Claim”). The Trustee learned that on or about May 2,
2018, Wilson was a front seat passenger in a vehicle driven by Ernest Spielman, when their
vehicle was struck from behind by another vehicle. The impact caused the vehicle to hit the
curb, forcefully jolting Wilson’s body. At the time, Wilson was recovering from a right hip surgery
which included the placement of hardware. Prior to the accident, Wilson was recovering well
from his hip surgery and was not having any complaints, aside from the residual pain expected
following a surgery. However, after the accident, Wilson has experienced an increasing amount
of pain to his hip. After examination by his doctor, he was advised that he had a fracture and also
developed a MRSA infection in the surgery area. He had to undergo another surgery to remove
the hardware so that the MRSA infection could be treated. The Trustee is advised that Mr.
Wilson is in very poor health.

        On January 7, 2019, the Trustee was authorized to employ the Law Offices of Peter M.
Schwartz & Associates and Baer Treger, LLP (“Special Litigation Counsel”) to represent the
Trustee in pursuing and resolving the Claim (“Litigation”). The Trustee sought and obtained the
Court’s approval to authorize to settle the Litigation (“Settlement”). After payment of certain fees,
costs and expenses to be withheld and paid, the bankruptcy estate received $994,447.22
(inclusive of attorneys’ fees of $410,000.00 and expenses of $43,607.19, the “Remaining
Proceeds”). After payment by the Trustee from the Remaining Proceeds of Special Litigation
Counsel’s fees of $410,000.00 and expenses of $43,607.19, the net recovery from the
Remaining Proceeds for the Estate was $540,840.03.




                This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                              Page 4                 F 2016-2.2. MOTION.TRUSTEE. DISBURSE
    Case 6:18-bk-15514-WJ                         Doc 48 Filed 05/04/21 Entered 05/04/21 08:42:47                                                   Desc
                                                  Main Document     Page 5 of 10




                                                                    EXHIBIT "B"

By this motion, the Trustee is seeking to release surplus funds in the amount of $250,000 to the
Debtors.

The foregoing expenditures are justified by the following facts:

      From the Settlement funds, after payment of certain fees, costs and expenses that were
withheld and paid, the bankruptcy estate received $994,447.22 (inclusive of attorneys’ fees of
$410,000.00 and expenses of $43,607.19, the “Remaining Proceeds”). After payment by the
Trustee from the Remaining Proceeds of Special Litigation Counsel’s fees of $410,000.00 and
expenses of $43,607.19, the net recovery from the Remaining Proceeds for the Estate was
$540,840.03.

       The last day to file claims in the Debtors’ bankruptcy case was January 14, 2019. The
Court’s Claims Register reflects that fifteen general unsecured claims have been filed in the
amount of $31,449.64. The Trustee is advised that Mr. Wilson is in very poor health. As such,
even with the disbursement of $250,000 to the Debtors, the Trustee will have a significant funds
cushion, with over $290,000 to disburse to administrative claimants, unsecured creditors, and
anticipated additional surplus funds back to the Debtors as follows:

Settlement Funds                                                                                                                             $944,447.22
Attorney Fees and costs                                                                                                                    ($453,607.19)
Subtotal                                                                                                                                     $540,840.03
Anticipated Disbursement to Debtors                                                                                                        ($250,000.00)
Total Remaining Funds in Estate                                                                                                              $290,840.03




                This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                              Page 5                 F 2016-2.2. MOTION.TRUSTEE. DISBURSE
           Case 6:18-bk-15514-WJ            Doc 48 Filed 05/04/21 Entered 05/04/21 08:42:47                      Desc
                                            Main Document     Page 6 of 10
 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                     CENTRAL DISTRICT OF CALIFORNIA
                                              RIVERSIDE DIVISION
 6    IN RE:                                                       CASE NO: 18-15514
       ROGER FRANK WILSON                                          DECLARATION OF MAILING
 7     ERNEST DEAN SPIELMAN                                        CERTIFICATE OF SERVICE
 8                                                                 Chapter: 7


 9

10

11
     On 5/4/2021, I did cause a copy of the following documents, described below,
12   NOTICE OF MOTION AND MOTION UNDER LBR 2016-2 FOR APPROVAL OF CASH DISBURSEMENTS BY THE
     TRUSTEE; OPPORTUNITY TO REQUEST HEARING; AND DECLARATION OF TRUSTEE
13

14

15

16

17

18

19
     to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
20   sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
     incorporated as if fully set forth herein.
21
     I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
22   com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
     Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
23   fully set forth herein.
     Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
24   served electronically with the documents described herein per the ECF/PACER system.

25   DATED: 5/4/2021

26                                                    /s/ Misty Perry Isaacson
                                                      Misty Perry Isaacson 193204
27
                                                      PAGTER AND PERRY ISAACSON
28                                                    525 N. Cabrillo Park Drive, Suite 104
                                                      Santa Ana, CA 92701
                                                      714 541 6072
            Case 6:18-bk-15514-WJ                 Doc 48 Filed 05/04/21 Entered 05/04/21 08:42:47                                Desc
1                                                 Main Document     Page 7 of 10

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                       CENTRAL DISTRICT OF CALIFORNIA
                                               RIVERSIDE DIVISION
5
        IN RE:                                                           CASE NO: 18-15514
6
        ROGER FRANK WILSON                                               CERTIFICATE OF SERVICE
        ERNEST DEAN SPIELMAN                                             DECLARATION OF MAILING
7
                                                                         Chapter: 7
8

9

10

11   On 5/4/2021, a copy of the following documents, described below,

     NOTICE OF MOTION AND MOTION UNDER LBR 2016-2 FOR APPROVAL OF CASH DISBURSEMENTS BY THE
12   TRUSTEE; OPPORTUNITY TO REQUEST HEARING; AND DECLARATION OF TRUSTEE

13

14

15

16

17

18

19
     were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
20   postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
     herein.
21   The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
     referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
22   Service and that it is true and correct to the best of my knowledge, information, and belief.

23   DATED: 5/4/2021


24

25
                                                                  Jay S. Jump
26                                                                BK Attorney Services, LLC
                                                                  d/b/a certificateofservice.com, for
27                                                                Misty Perry Isaacson
                                                                  PAGTER AND PERRY ISAACSON
28                                                                525 N. Cabrillo Park Drive, Suite 104
                                                                  Santa Ana, CA 92701
           Case 6:18-bk-15514-WJ
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT Doc  48VIA Filed
                                         SERVED           05/04/21
                                                    USPS FIRST        Entered 05/04/21 08:42:47 Desc
                                                               CLASS MAIL
                                          Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF    Document
                                             E-SERVICE" RECEIVEDPage  8 of 10
                                                                 ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                EXCLUDE                                  EXCLUDE
1LABEL MATRIX FOR LOCAL NOTICING         PAGTER AND PERRY ISAACSON APLC           RIVERSIDE DIVISION
09736                                    525 N CABRILLO PARK DRIVE                3420 TWELFTH STREET
CASE 6-18-BK-15514-WJ                    SUITE 104                                RIVERSIDE CA 92501-3819
CENTRAL DISTRICT OF CALIFORNIA           SANTA ANA CA 92701-5017
RIVERSIDE
TUE MAY 4 07-54-04 PDT 2021




BARCLAYS BANK DELAWARE                   BANK OF AMERICA                          CAPITAL ONE
PO BOX 8803                              PO BOX 982238                            PO BOX 30285
WILMINGTON DE 19899-8803                 EL PASO TX 79998-2238                    SALT LAKE CITY UT 84130-0285




CAPITAL ONE NA                           JPMORGAN CHASE BANK N A                  COMENITYBANKBRYLANEHO
CO BECKET AND LEE LLP                    BANKRUPTCY MAIL INTAKE TEAM              PO BOX 182789
PO BOX 3001                              700 KANSAS LANE FLOOR 01                 COLUMBUS OH 43218-2789
MALVERN PA 19355-0701                    MONROE LA 71203-4774




COMENITYCBHABAND                         COMENITYCBOVERSTOCK                      CREDIT ONE BANK NA
PO BOX 182120                            PO BOX 182120                            PO BOX 98875
COLUMBUS OH 43218-2120                   COLUMBUS OH 43218-2120                   LAS VEGAS NV 89193-8875




DISCOVER BANK                            DISCOVER FIN SVCS LLC                    DSNB MACY S
DISCOVER PRODUCTS INC                    PO BOX 15316                             CITIBANK
PO BOX 3025                              WILMINGTON DE 19850-5316                 1000 TECHNOLOGY DRIVE MS 777
NEW ALBANY OH 43054-3025                                                          O FALLON MO 63368-2222




DSRM NT BK                               KOHLSCAPONE                              LOGIX FEDERAL CREDIT UNION
PO BOX 631                               N56 W 17000 RIDGEWOOD DR                 PO BOX 6759
AMARILLO TX 79105-0631                   MENOMONEE FALLS WI 53051-7096            BURBANK CA 91510-6759




LOGIX FEDERAL CU                         MECHANICS BANK FKA CRB                   MIDLAND FUNDING LLC
2340 N HOLLYWOOD WAY                     PO BOX 25805                             PO BOX 2011
BURBANK CA 91505-1124                    SANTA ANA CA 92799-5805                  WARREN MI 48090-2011




PYOD LLC                                 PYOD LLC ITS SUCCESSORS AND ASSIGNS AS   PINNACLE CREDIT SERVICES LLC
RESURGENT CAPITAL SERVICES               ASSI                                     RESURGENT CAPITAL SERVICES
PO BOX 19008                             OF CITIBANK NA                           PO BOX 10587
GREENVILLE SC 29602-9008                 RESURGENT CAPITAL SERVICES               GREENVILLE SC 29603-0587
                                         PO BOX 19008
                                         GREENVILLE SC 29602-9008




PINNACLE CREDIT SERVICES LLC ITS         QUANTUM3 GROUP LLC AS AGENT FOR          QUANTUM3 GROUP LLC AS AGENT FOR
SUCCESSORS                               COMENITY BANK                            COMENITY CAPITAL BANK
ASSIGNS AS ASSIGNEE OF HSBC CARD         PO BOX 788                               PO BOX 788
SERVICES III INC                         KIRKLAND WA 98083-0788                   KIRKLAND WA 98083-0788
RESURGENT CAPITAL SERVICES
PO BOX 10587
GREENVILLE SC 29603-0587
           Case 6:18-bk-15514-WJ
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT Doc  48VIA Filed
                                         SERVED           05/04/21
                                                    USPS FIRST        Entered 05/04/21 08:42:47 Desc
                                                               CLASS MAIL
                                          Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF    Document
                                             E-SERVICE" RECEIVEDPage  9 of 10
                                                                 ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM


SEARSCBNA                                SYNCBMATHIS BROTHERS                     SYNCBLOWES
PO BOX 6283                              950 FORRER BLVD                          PO BOX 956005
SIOUX FALLS SD 57117-6283                KETTERING OH 45420-1469                  ORLANDO FL 32896-0001




                                                                                  EXCLUDE
TD BANK USA                              TD BANK USATARGETCRED                    UNITED STATES TRUSTEE RS
BY AMERICAN INFOSOURCE AS AGENT          PO BOX 673                               3801 UNIVERSITY AVENUE SUITE 720
PO BOX 248866                            MINNEAPOLIS MN 55440-0673                RIVERSIDE CA 92501-3255
OKLAHOMA CITY OK 73124-8866




USAA SAVINGS BANK                        ERNEST DEAN SPIELMAN                     GARY J HOLT
10750 MCDERMOTT FWY                      1850 S CAMINO REAL                       LAW OFFICES OF GARY J HOLT
SAN ANTONIO TX 78288-0002                APT 6                                    1286 UNIVERSITY AVENUE 189
                                         PALM SPRINGS CA 92264-9273               SAN DIEGO CA 92103-3312




EXCLUDE                                  CM/ECF E-SERVICE                         DEBTOR
KARL T ANDERSON TR                       (+) KARL T ANDERSON                      ROGER FRANK WILSON
340 SOUTH FARRELL DRIVE SUITE A210       340 S FARRELL DR                         1850 S CAMINO REAL
PALM SPRINGS CA 92262-7932               SUITE A210                               APT 6
                                         PALM SPRINGS CA 92262-7932               PALM SPRINGS CA 92264-9273
           CaseAN6:18-bk-15514-WJ
ADDRESSES WHERE    EMAIL IS PRESENT WERE Doc  48VIA Filed
                                         SERVED           05/04/21
                                                    "CM/ECF E-SERVICE" Entered   05/04/21
                                                                        THROUGH THE UNITED 08:42:47    DescCOURT'S
                                                                                           STATES BANKRUPTCY
                                         Main Document
NOTICE OF ELECTRONIC FILING ("NEF")SYSTEM.                     Page 10 of 10
(Debtor)                                 (U.S. Trustee)                          (Joint Debtor)
Roger Frank Wilson                       United States Trustee (RS)              Ernest Dean Spielman
1850 S Camino Real                       3801 University Avenue, Suite 720       1850 S Camino Real
Apt 6                                    Riverside, CA 92501-3200                Apt 6
Palm Springs, CA 92264-9273                                                      Palm Springs, CA 92264-9273
represented by:                          ustpregion16.rs.ecf@usdoj.gov           represented by:
Gary J Holt                                                                      Gary J Holt
Law Offices of Gary J Holt                                                       Law Offices of Gary J Holt
1286 University Avenue #189                                                      1286 University Avenue #189
San Diego, CA 92103-3312                                                         San Diego, CA 92103-3312

centralecf@gmail.com                                                             centralecf@gmail.com




Pagter and Perry Isaacson, APLC          (Interested Party)                      Peter M Schwaetz
525 N. Cabrillo Park Drive               represented by:                         1999 Avenue of the Starts Suite 1100
Suite 104                                Valerie Smith                           Los Angeles, CA 90067
Santa Ana, CA 92701                      PRA Receivables Management LLC
(Attorney)                               130 Corporate Blvd
represented by:                          Norfolk, VA 23502
Misty A Perry Isaacson
Pagter and Perry Isaacson, APLC          claims@recoverycorp.com
525 N Cabrillo Park Dr Ste 104
Santa Ana, CA 92701

misty@ppilawyers.com




Misty A Perry Isaacson                   (Trustee)                               (Accountant)
Pagter and Perry Isaacson, APLC          Karl T Anderson (TR)                    Karl T. Anderson
525 N Cabrillo Park Dr Ste 104           340 South Farrell Drive, Suite A210     340 S. Farrell Dr.
Santa Ana, CA 92701                      Palm Springs, CA 92262                  Suite A210
                                         represented by:                         Palm Springs, CA 92262
misty@ppilawyers.com                     R Gibson Pagter, Jr.                    Tax ID / EIN: XX-XXXXXXX
                                         Pagter and Perry Isaacson, APLC
                                         525 N Cabrillo Park Dr Ste 104          ktacpa@msn.com
                                         Santa Ana, CA 92701

                                         gibson@ppilawyers.com
